Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Reasons for Allowance  
The following is an examiner’s statement of reasons for allowance: Claims 1, 21-28 are allowed. 
Claim 1 is directed to a method of interfacing with an electronic prescription system to transmit a customized message to a prescriber device responsive to entry of prescription information for one patient of a plurality of patients into said electronic prescription system from said prescriber device, said prescriber device having a display, the method comprising: 
receiving from said electronic prescription system electronic prescription information pertaining to a prescription for one patient of a plurality of patients, the electronic prescription information including at least patient identity, prescriber identity, and medication being prescribed;
parsing, using a digital processing apparatus, the electronic prescription information to extract at least one of the patient identity and the prescriber identity;
accessing a database using at least the patient identity to obtain patient information comprising up to 150 different data points, including age, gender, date of birth, and whether the patient is covered by Medicare or Medicaid;
accessing a database using at least the prescriber identity to obtain prescriber information, including at least location, past prescribing habits, medical specialty, and years in practice; 

prior to the prescriber completing the prescription for the medication being prescribed, automatically generating a message containing the medical information, and transmitting the message to said electronic prescription system for display on said display; 
receiving information modifying the prescription from the prescriber following the display of the message; and 
generating the prescription as modified. 

For claim rejection under 35USC 101, the current invention recites receiving information modifying the prescription from the prescriber following the display of the message; and generating the prescription as modified.”  Under the 2019 Revised Patent Subject Matter Eligibility Guidance (the “2019 Revised PEG”), the combination of recited additional elements in the recited claims is patent eligible because the claims as a whole integrate an abstract idea into practical application under Prong Two of Step 2A of the Alice/Mayo Test as described in the 2019 Revised PEG. The claims are eligible because it is not directed to an abstract idea or any other judicial exception. 
Claims 21-28 are dependent from claim 1 and are allowed as the same reason given above 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEP VAN NGUYEN whose telephone number is (571)270-5211.  The examiner can normally be reached on Monday through Friday between 8:00AM and 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine L Gort can be reached on 5712726781.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HIEP V NGUYEN/Primary Examiner, Art Unit 3686